FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Remarks and Arguments filed on 07/14/2022 is acknowledged.
Claims 1-3, 5, 7-13, 15 and 17-20 are examined.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities: “the pressure and/or the suction surface”, “vein” and “at the same height as each other” which appear to be an errors for --the pressure surface and/or the suction surface--, --vane-- and --at a same height--, respectively.
Claims 1 and 11 are further objected to because of the following informalities: claims recite a limitation “to form a V-shaped nozzle hole”.  Since each pair of holes 140 have two inlet openings in the cavity 112 and penetrate the wall at two different locations, i.e. two outlets, it cannot be considered one hole.  Therefore, the limitation appears to be an error for --such that the pair of second nozzle holes form a V-shape from the pair of inlets to the pair of outlets--.  
Claims 5 and 15 are objected to because of the following informalities: ”V-shaped nozzle hole”.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7-13, 15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 11  recite limitations which are not in the specifications and therefore they introduce NEW MATTER.  The new limitations are “wherein the inlet and the outlet of each of the plurality of first nozzle holes are disposed at the same height as each other” and “wherein both centers of the pair of outlets of the second nozzle holes are disposed at a position lower than a top point of the outlet of a first nozzle hole with the furthest distance from the outer circumferential surface of the combustor nozzle among the plurality of first nozzle holes disposed along the imaginary line in the height direction of the vane”.  Only reference with regards to these two limitations is in [0074] which states “the center of the outlet 142 of the V-shaped nozzle hole 140 may be arranged so as not to exceed the radially outermost nozzle hole 130 among the plurality of nozzle holes” (emphasis added). “Not to exceed” does not imply “at a position lower”.
The following is a quotation of 35 U.S.C. 112(b):
 (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 5, 7-13, 15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 1 & 11 are rendered vague and indefinite for the recitation “with the furthest distance from the outer circumferential surface of the combustor nozzle among the plurality of first nozzle holes".  The metes and bounds of these limitations cannot be ascertained.
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hein (US 2002/0174656) in view of Johnson (US 2008/0276622) and in further view of Sadasivuni (US 2019/0257521).
In re Claim 1:  Hein teaches a combustor nozzle comprising: 
a plurality of vanes (swirl generator elements 108A, Fig. 2 and 3) disposed radially on an outer circumferential surface thereof (see 108A, in Fig. 2), each vane having an internal cavity (“fuel duct, which runs inside the swirl blade 108” [0027], and indicated in Image 1 above) to which fuel 114 is supplied,
wherein the vane includes an airfoil in cross-section (see Fig. 3), wherein at least one of a pressure surface and/or a suction surface of the airfoil is disposed in a height direction thereof with a plurality of first nozzle holes communicating with the cavity (“Fuel 114 is admitted to the combustion air 

    PNG
    media_image1.png
    621
    754
    media_image1.png
    Greyscale

duct 104, via openings, in particular around the blade-inlet edge” [0027]), wherein the plurality of first nozzle holes are disposed along an imaginary line (any line which connects the holes) in the height direction of the vane, wherein each of the plurality of first nozzle holes consists of an inlet in the cavity and an outlet on the pressure and/or the suction surface of the airfoil, wherein the inlet and the outlet of each of the plurality of first nozzle holes are disposed at the same height as each other (see Fig. 3),
wherein the vane further includes a pair of second nozzle holes (1st and 2nd sets annotated) 
having a pair of inlets in the cavity (see Fig. 3) and a pair of outlets on both sides of the airfoil (see Fig. 3) based on a leading edge of the airfoil to form a V-shaped nozzle hole, wherein the pair of second nozzle holes forms an angle (α) diverging outward with respect to a horizontal line crossing the leading edge (annotated) in a horizontal direction. 
However, Hein does not teach the V-shaped nozzle hole forms an acute angle (β) radially outward with respect to a vertical line crossing the leading edge in a vertical direction perpendicular to the horizontal line, the plurality of nozzle holes being formed horizontally with respect to the vertical line and wherein both centers of the pair of outlets of the second nozzle holes are disposed at a position lower than a top point of the outlet of a first nozzle hole with the furthest distance from the outer circumferential surface of the combustor nozzle among the plurality of first nozzle holes disposed along the imaginary line in the height direction of the vane.
Johnson teaches a nozzle hole (220, 222, 224 in Fig. 5) forms an acute angle (β) (seen in Johnson as angle α in Fig. 5; is between approximately 45 degrees and approximately 110 degrees [0027]) radially outward with respect to a vertical line crossing the leading edge in a vertical line perpendicular to the horizontal line.
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Hein’s V-shaped nozzles so the nozzle hole form an acute angle radially outward with respect to vertical line crossing the leading edge in a vertical line perpendicular to the horizontal line as taught by Johnson, in order to “enable fuel that is channeled into the vane cavity to be discharged from the vane cavity through a vane sidewall and mixed with an air stream that is traveling in a downstream direction” [0004] as taught by Johnson, as the angle improves fuel-air mixing by injecting the fuel with a radial component into the incoming air stream.
However, Hein i.v. Johnson does not teach wherein both centers of the pair of outlets of the second nozzle holes are disposed at a position lower than a top point of the outlet of a first nozzle hole with the furthest distance from the outer circumferential surface of the combustor nozzle among the plurality of first nozzle holes disposed along the imaginary line in the height direction of the vane.
Sadasivuni teaches two sets of nozzle holes (Fig. 7, 60/61 and 80/81) one reading on plurality of first nozzle holes and a second sets of holes (in place of V-shaped holes).  Sadasivuni further teaches several ranges of the vertical distances (110-113 or 106-109; [0053] and [0059]) where first set of holes 61/62 being radially outward of the second set of holes 81/82 [0053] .  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, MPEP 2144.05 II.A.  Therefore, It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to make a center of the set second set of the plurality of nozzle holes that are closer to the nozzle circumference than the first set of holes so that mixing fuel and air in a swirling area is improved by providing a homogenous fuel/air mixture, especially at all possible loads of the gas turbine as taught by Sadasivuni [0009].
In re Claim 2: Hein i.v. Johnson i.v. Sadasivuni teaches the invention of claim 1.  Johnson being incorporated in Hein apparatus, Johnson further teaches wherein the pair of second nozzle holes form the angle (β) inclined to a shroud (166) of a combustor for the gas turbine.
In re Claim 3: Hein i.v. Johnson i.v. Sadasivuni teaches the invention of claim 1. Hein further teaches wherein the pair of outlets of the pair of second nozzle holes are symmetrical with respect to the leading edge (See Fig 3: “front-edge point” 200A [0029] is the leading edge, and the nozzle holes are seen symmetrically above and below this point).
Johnson further teaches wherein a center of the outlets (indicated in Fig. 5, by the pointer coming from 224) center of the V-shaped nozzle hole is located in the radially outermost nozzle hole (injection hole 224) among the plurality of nozzle holes.
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Hein in view of Johnson so the center of the outlets of the V-shaped nozzle hole is located in the radially outermost nozzle hole among the plurality of nozzle holes as taught by Johnson, in order to “enable fuel that is channeled into the vane cavity to be discharged from the vane cavity through a vane sidewall and mixed with an air stream that is traveling in a downstream direction” [0004] as taught by Johnson, as the angle improves fuel-air mixing by injecting the fuel with a radial component into the incoming air stream.
In re Claim 5: Hein i.v. Johnson i.v. Sadasivuni teaches the invention of claim 1, and Hein further teaches the combustor nozzle according to claim 1, wherein the pair of second nozzle holes is a straight hole having a constant cross section (see Fig. 3).
In re Claim 7: Hein i.v. Johnson i.v. Sadasivuni teaches the invention of claim 1, and Hein further teaches the combustor nozzle according to claim 1, wherein a center of the angle (α) formed by the pair of second nozzle holes diverging outwards with respect to the horizontal line crossing the leading edge in the horizontal direction is located in the cavity (see Fig. 3), and two flow paths formed by the pair of outlets of the pair of second nozzle holes are separated from each other (see Fig. 3).
In re Claim 8: Hein i.v. Johnson i.v. Sadasivuni teaches the invention of claim 1, and Hein further teaches the combustor nozzle according to claim 1, wherein the angle (α) of the pair of second nozzle holes formed with respect to the horizontal line crossing the leading edge in the horizontal direction is in a range of 70 to 180 degrees (2nd set, annotated, a pair of V shaped nozzle holes is marked and they are 180 degrees apart).
In re Claim 9: Hein i.v. Johnson i.v. Sadasivuni teaches the invention of claim 1. However, Hein in view of Johnson as discussed so far, is silent regarding wherein the angle (β) of the pair of second nozzle holes formed with respect to the vertical line crossing the leading edge in the vertical direction is in a range of 20 to 50 degrees.
Johnson teaches wherein the angle (β) of the nozzle hole formed with respect to the vertical plane across the leading edge is in a range of 20 to 50 degrees, because Johnson’s “α is between approximately 45 degrees and approximately 110 degrees” [0027], overlaps the claimed range.
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Hein in view of Johnson so the angle (β) of the V-shaped nozzle hole formed with respect to the vertical line crossing the leading edge in the vertical direction is in a range of 45 to 50 degrees as taught by Johnson, in order to “enable fuel that is channeled into the vane cavity to be discharged from the vane cavity through a vane sidewall and mixed with an air stream that is traveling in a downstream direction” [0004] as taught by Johnson, as the angle improves fuel-air mixing by injecting the fuel with a radial component into the incoming air stream.
In re Claim 10: Hein i.v. Johnson i.v. Sadasivuni teaches the invention of claim 1. Hein further teaches wherein the angle (α) of the V-shaped nozzle hole formed with respect to the horizontal line crossing the leading edge in the horizontal direction is in a range of 70 to 180 degrees, (2nd set above, a pair of V shaped nozzle holes is marked and they are 180 degrees apart).
However, Hein in view of Johnson as discussed so far, is silent about the angle (β) of the V-shaped nozzle hole formed with respect to the vertical line crossing the leading edge in the vertical direction is in a range of 20 to 50 degrees.
Johnson teaches wherein the angle (β) of the nozzle hole formed with respect to the vertical line crossing the leading edge in the vertical direction is in a range of 20 to 50 degrees, because Johnson’s “α is between approximately 45 degrees and approximately 110 degrees” [0027], overlaps the claimed range.
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Hein in view of Johnson so the angle (β) of the V-shaped nozzle hole formed with respect to the vertical line crossing the leading edge in the vertical direction is in a range of 45 to 50 degrees as taught by Johnson, in order to “enable fuel that is channeled into the vane cavity to be discharged from the vane cavity through a vane sidewall and mixed with an air stream that is traveling in a downstream direction” [0004] as taught by Johnson, as the angle improves fuel-air mixing by injecting the fuel with a radial component into the incoming air stream.
In re Claim 11: Hein teaches a combustor for a gas turbine comprising: a plurality of burners disposed along an annular combustor casing (“preferably of annular design” [0014]), wherein each burner comprises: 
a combustor nozzle (pilot burner 106 in Fig. 2) injecting fuel to mix with compressed air ; 
a plurality of vanes disposed radially on an outer circumferential surface of the combustor nozzle (swirl generator elements 108A, Fig. 2 and 3) disposed radially on an outer circumferential surface thereof (see 108A, in Fig. 2), each vane including a cavity to which the fuel is supplied (see Fig. 3); and 
a shroud surrounding the combustor nozzle to form an annular space receiving the vanes (outer wall 102 Fig. 2), 
wherein the vane includes an airfoil in cross-section (see Fig. 2 and 3), wherein at least one of a pressure surface and/or a suction surface of the airfoil is disposed in a height direction thereof with a plurality of first nozzle holes communicating with the cavity (Fig. 3), wherein the plurality of first nozzle holes are disposed along an imaginary line (any line which connects the holes) in the height direction of the vane, wherein each of the plurality of first nozzle holes consists of an inlet in the cavity and an outlet on the pressure and/or the suction surface of the airfoil, wherein the inlet and the outlet of each of the plurality of first nozzle holes are disposed at the same height as each other (see Fig. 3),
wherein the vane further includes a pair of second nozzle holes (1st and 2nd sets annotated) 
having a pair of inlets in the cavity (see Fig. 3) and a pair of outlets on both sides of the airfoil (see Fig. 3) based on a leading edge of the airfoil to form a V-shaped nozzle hole, 
wherein the pair of second nozzle holes forms an angle (α) diverging outward with respect to a horizontal line crossing the leading edge (annotated) in a horizontal direction. 
However, Hein does not teach the V-shaped nozzle hole forms an acute angle (β) radially outward with respect to a vertical line crossing the leading edge in a vertical direction perpendicular to the horizontal line, the plurality of nozzle holes being formed horizontally with respect to the vertical line and wherein both centers of the pair of outlets of the second nozzle holes are disposed at a position lower than a top point of the outlet of a first nozzle hole with the furthest distance from the outer circumferential surface of the combustor nozzle among the plurality of first nozzle holes disposed along the imaginary line in the height direction of the vane.
Johnson teaches a nozzle hole (220, 222, 224 in Fig. 5) forms an acute angle (β) (seen in Johnson as angle α in Fig. 5; is between approximately 45 degrees and approximately 110 degrees [0027]) radially outward with respect to a vertical line crossing the leading edge in a vertical line perpendicular to the horizontal line.
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Hein’s V-shaped nozzles so the nozzle hole form an acute angle radially outward with respect to vertical line crossing the leading edge in a vertical line perpendicular to the horizontal line as taught by Johnson, in order to “enable fuel that is channeled into the vane cavity to be discharged from the vane cavity through a vane sidewall and mixed with an air stream that is traveling in a downstream direction” [0004] as taught by Johnson, as the angle improves fuel-air mixing by injecting the fuel with a radial component into the incoming air stream.
However, Hein i.v. Johnson does not teach wherein both centers of the pair of outlets of the second nozzle holes are disposed at a position lower than a top point of the outlet of a first nozzle hole with the furthest distance from the outer circumferential surface of the combustor nozzle among the plurality of first nozzle holes disposed along the imaginary line in the height direction of the vane.
Sadasivuni teaches two sets of nozzle holes (Fig. 7, 60/61 and 80/81) one reading on plurality of first nozzle holes and a second sets of holes (in place of V-shaped holes).  Sadasivuni further teaches several ranges of the vertical distances (110-113 or 106-109; [0053] and [0059]) where first set of holes 61/62 being radially outward of the second set of holes 81/82 [0053] .  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, MPEP 2144.05 II.A.  Therefore, It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to make a center of the set second set of the plurality of nozzle holes that are closer to the nozzle circumference than the first set of holes so that mixing fuel and air in a swirling area is improved by providing a homogenous fuel/air mixture, especially at all possible loads of the gas turbine as taught by Sadasivuni [0009].
In re Claim 12: Hein i.v. Johnson i.v. Sadasivuni teaches the invention of claim 11.  Johnson being incorporated in Hein i.v. Sadasivuni apparatus, Johnson further teaches wherein the pair of second nozzle holes form the angle (β) inclined to a shroud (166).
In re Claim 13: Hein i.v. Johnson i.v. Sadasivuni teaches the invention of claim 11. Hein further teaches wherein the pair of outlets of the pair of second nozzle holes is symmetrical with respect to the leading edge (See Fig 3: “front-edge point” 200A [0029] is the leading edge, and the nozzle holes are seen symmetrically above and below this point).
In re Claim 15: Hein i.v. Johnson i.v. Sadasivuni teaches the invention of claim 11, and Hein further teaches wherein the pair of second nozzle holes is a straight hole having a constant cross section (see Fig. 3).
In re Claim 17: Hein i.v. Johnson i.v. Sadasivuni teaches the invention of claim 11, and Hein further teaches wherein a center of the angle (α) formed by the pair of second nozzle holes diverging outwards with respect to the horizontal line crossing the leading edge in the horizontal direction is located in the cavity (see Fig. 3), and two flow paths formed by the pair of outlets of the pair of second nozzle holes are separated from each other (see Fig. 3).
In re Claim 18: Hein i.v. Johnson i.v. Sadasivuni teaches the invention of claim 11, and Hein further teaches wherein the angle (α) of the pair of second nozzle holes formed with respect to the horizontal line crossing the leading edge in the horizontal direction is in a range of 70 to 180 degrees (2nd set annotated, a pair of pair of second nozzle holes is marked and they are 180 degrees apart).
In re Claim 19: Hein i.v. Johnson i.v. Sadasivuni teaches the invention of claim 11. However, Hein in view of Johnson as discussed so far, is silent regarding wherein the angle (β) of the pair of second nozzle holes formed with respect to the vertical line crossing the leading edge in the vertical direction is in a range of 20 to 50 degrees.
Johnson teaches wherein the angle (β) of the nozzle hole formed with respect to the vertical line crossing the leading edge in the vertical direction is in a range of 20 to 50 degrees, because Johnson’s “α is between approximately 45 degrees and approximately 110 degrees” [0027], overlaps the claimed range.
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Hein in view of Johnson so the angle (β) of the V-shaped nozzle hole formed with respect to the vertical line crossing the leading edge in the vertical direction is in a range of 45 to 50 degrees as taught by Johnson, in order to “enable fuel that is channeled into the vane cavity to be discharged from the vane cavity through a vane sidewall and mixed with an air stream that is traveling in a downstream direction” [0004] as taught by Johnson, as the angle improves fuel-air mixing by injecting the fuel with a radial component into the incoming air stream.
In re Claim 20: Hein i.v. Johnson i.v. Sadasivuni teaches the invention of claim 11. Hein further teaches wherein the angle (α) of the pair of second nozzle holes formed with respect to the horizontal line crossing the leading edge in the horizontal direction is in a range of 70 to 180 degrees, (2nd set above, a pair of pair of second nozzle holes is marked and they are 180 degrees apart).
However, Hein in view of Johnson as discussed so far, is silent about the angle (β) of the V-shaped nozzle hole formed with respect to the vertical line crossing the leading edge in the vertical direction is in a range of 20 to 50 degrees.
Johnson teaches wherein the angle (β) of the nozzle hole formed with respect to the vertical line crossing the leading edge in the vertical direction is in a range of 20 to 50 degrees, because Johnson’s “α is between approximately 45 degrees and approximately 110 degrees” [0027], overlaps the claimed range.
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Hein in view of Johnson so the angle (β) of the V-shaped nozzle hole formed with respect to the vertical line crossing the leading edge in the vertical direction is in a range of 45 to 50 degrees as taught by Johnson, in order to “enable fuel that is channeled into the vane cavity to be discharged from the vane cavity through a vane sidewall and mixed with an air stream that is traveling in a downstream direction” [0004] as taught by Johnson, as the angle improves fuel-air mixing by injecting the fuel with a radial component into the incoming air stream..
Response to Arguments
Applicant's arguments with respect to claims 1 and 11 have been considered and the newly amended limitations and arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/             Primary Examiner, Art Unit 3741